Case 1:21-mj-02093-EGT Document 6 Entered on FLSD Docket 01/21/2021 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF FLORIDA

                        CASE NO.    21-2093-TORRES

 UNITED STATES OF AMERICA,

       Plaintiff,
 v.

 GABRIEL AUGUSTIN GARCIA,

      Defendant.
 ______________________________________/

                      DEFENDANT=S INVOCATION OF
                    RIGHTS TO SILENCE AND COUNSEL

       The defendant named above does hereby invoke his or her rights to

 remain silent and to counsel with respect to any and all questioning or

 interrogation, regardless of the subject matter, including, but not limited

 to:   matters that may bear on or relate to arrest, searches and seizures,

 bail, pretrial release or detention, evidence at trial, guilt or innocence,

 forfeitures; or that     may    be relevant to sentencing, enhanced

 punishments, factors applicable under the U.S. Sentencing Guidelines,

 restitution, immigration status or consequences resulting from arrest or

 conviction; appeals or other post-trial proceedings. The Defendant

                                       1
Case 1:21-mj-02093-EGT Document 6 Entered on FLSD Docket 01/21/2021 Page 2 of 2




 requests that the United States Attorney ensure that this invocation of

 rights is honored, by forwarding a copy of it to all law enforcement agents,

 government officials, or employees associated with the investigation of

 any matters relating to the defendant. Any contact with the Defendant

 must be made through the defendant=s lawyer, undersigned counsel.

                              Respectfully Submitted,

                              MICHAEL CARUSO
                              FEDERAL PUBLIC DEFENDER

                              BY:    s/Ian McDonald
                                    Ian McDonald
                                    Assistant Federal Public Defender
                                    Special A. No. A5502117
                                    150 W. Flagler Street, Suite 1700
                                    Miami, FL 33130
                                    Telephone: (305) 530-7000
                                    Email: Ian_McDonald@fd.org


                      CERTIFICATE OF SERVICE

       I HEREBY certify that on January 21, 2021, I electronically filed
 the foregoing document with the Clerk of the Court using CM/ECF. I
 also certify that the foregoing document is being served this day on all
 counsel of record via transmission of Notices of Electronic Filing
 generated by CM/ECF or in some other authorized manner for those
 counsel or parties who are not authorized to receive electronically Notices
 of Electronic Filing.
                                   By: s/ Ian McDonald
                                       2
